DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the composition of claim 1; the device of claim 17. 
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Lin (US 2020/0168818) teaches an OLED

    PNG
    media_image1.png
    579
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    57
    584
    media_image2.png
    Greyscale

	Lin teaches an OLED comprising a light emitting layer containing a Pt complex along with a first host, second host, and third host. The absolute value of HOMO of the third host is lower than the absolute value of HOMO of the second host. The first host is an electron transporting host (claim 14, page 108).
	Lin fails to teach or suggest:
an absolute value of a HOMO energy level of the second compound and an
absolute value of a HOMO energy level of the third compound is 5.30 eV to 5.85 
eV
the difference between the absolute value of the HOMO energy level of the second compound and the absolute value of the HOMO energy level of the third compound is 0.01eV to 0.30 eV
Lin fails to offer guidance that would render it obvious to select the above parameters to arrive at the limitations of independent claims 1 and 17.
Claims 1-20 allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786